The Honorable Larry Goodwin State Representative Box 129 Cave City, AR 72521
Dear Representative Goodwin:
This is in response to your request for an opinion on the following question:
          Are Suburban Improvement District taxes collected by the county collector for the current year in which they are collected or the previous year as county taxes are collected?
It is my opinion that suburban improvement district taxes levied under A.C.A. 14-92-201 et seq. (suburban improvement districts generally) are collected for the current year.  Ark. Code Ann. 14-92-228 states that the tax is a lien upon the real property in the district from the time it is levied; and the tax must, in accordance with 14-92-230, be collected "each year". Section 14-92-230 states in pertinent part:
          (a)(1)  When the board of commissioners in a suburban improvement district shall make the levy of taxes, it shall be the duty of the assessor to extend the amount levied and set it opposite each benefit assessed in a column marked `Annual Collection.'
          (b)(1)(A)(i)  It shall then be the duty of the tax collector of the county to collect each year the taxes extended upon the books along with other taxes until the entire levy is exhausted.
This language is in contrast to A.C.A. 26-35-501 with regard to county ad valorem real and personal property taxes wherein it states that all such taxes ". . . shall be due and payable on and from the third Monday in February to and including October 10 in the year succeeding the year in which the levy is made."  A.C.A 26-35-501(a)(1) (Supp. 1989) (emphasis added).
Thus, although suburban improvement district taxes are payable ". . . at the same time as other state, county, and city taxes are paid" (A.C.A. 14-92-232(a)), it may reasonably be concluded that the specific provisions of Sections 14-92-228 and 14-92-230 govern the period for which the improvement district tax is collected.  This tax is a lien from the time it is levied, and it must be collected each year.  This language compels the conclusion that the tax is due in the year in which the levy is made, and not in the succeeding year.  The collection is thus for the current year.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
/s/ Ron Fields Attorney General RF:arb